


Exhibit 10.3.13
CHART INDUSTRIES, INC.
AMENDED AND RESTATED 2009 OMNIBUS EQUITY PLAN


NONQUALIFIED STOCK OPTION AGREEMENT
THIS NONQUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) is entered into as of
this ____ day of __________, 20___ (the “Grant Date”), between Chart Industries,
Inc., a Delaware corporation (the “Company”), and ___________________ (the
“Participant”).
WITNESSETH:
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) administers the Chart Industries, Inc. Amended and Restated
2009 Omnibus Equity Plan (the “Plan”); and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant nonqualified stock options to the
Participant upon the terms and conditions set forth in this Agreement.
NOW, THEREFORE, the Company and the Participant agree as follows:
1.    Interpretation. Unless otherwise specified in this Agreement, capitalized
terms shall have the meanings attributed to them under the Plan. The terms and
provisions of the Plan, as it may be amended from time to time, are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern.
2.    Grant of the Option. As of the Grant Date, the Company grants to the
Participant, under the terms and conditions of this Agreement, the right to
purchase all or any part of an aggregate of ____________________ (____) Shares,
which right will vest over a period of time in accordance with Section 4 (the
“Option”), subject to adjustment as set forth in Section 3.4 of the Plan. The
Option is intended to be a nonqualified stock option.
3.    Option Price. The purchase price of the Shares subject to the Option shall
be, and shall never be less than, the Fair Market Value of the Shares on the
Grant Date. The Fair Market Value of a Share on the Grant Date is $_______ (the
“Option Price”). The Option Price is subject to adjustment as described in
Section 3.4 of the Plan.
4.    Vesting.
a.
Service-Based. Subject to the Participant’s continued Employment as of such
dates (except as otherwise provided herein with respect to death, Disability,
Retirement or Change in Control), the Option shall vest and become exercisable
with respect to twenty-five percent (25%) of the Shares initially covered by the
Option on each of the first, second, third and fourth anniversaries of the Grant
Date.


1

--------------------------------------------------------------------------------




b.
Change in Control. In the event of a Change in Control, subject to the
Participant’s continuous Employment from the Grant Date through the date of the
Change in Control, the Option shall, to the extent not then vested and not
previously forfeited or canceled, immediately become fully vested and
exercisable.

c.
Termination of Employment

i.
General Rule. If the Participant’s Employment is terminated for any reason other
than those reasons specifically addressed in Section 4(c), and except as
otherwise provided in Section 4(b), the Unvested Portion of the Option shall be
canceled and the Participant shall have no further rights with respect thereto
and the Vested Portion of the Option shall remain exercisable for the period set
forth in Section 5(a) of this Agreement.

ii.
Death or Disability. If the Participant’s Employment terminates as a result of
death or Disability, the Option shall, to the extent not then vested and not
previously canceled, immediately become fully vested and exercisable.

iii.
Retirement. If the Participant’s Employment terminates as a result of
Retirement, the vesting provisions of this Agreement shall continue to apply,
but without giving effect to any requirement of continuous Employment.

d.
Special Terms.

i.
At any time, the portion of the Option which has become vested and exercisable
as described above is referred to as the “Vested Portion,” and the portion of
the Option which is then unvested is referred to as the “Unvested Portion.”

ii.
The term “Retirement” or variations thereof means a voluntary termination of
Employment with the Company, its Subsidiaries and its Affiliates, under
circumstances indicative of retirement, after attaining age 60 and completing 10
years of service with such entities.

iii.
“Cause” shall mean (i) the Participant’s willful failure to perform duties
which, if curable, is not cured promptly, or in any event within ten (10) days,
following the first written notice of such failure from the Company, (ii) the
Participant’s commission of, or plea of guilty or no contest to a (x) felony or
(y) crime involving moral turpitude, (iii) willful malfeasance or misconduct by
the Participant which is demonstrably injurious to the Company or its
Subsidiaries or Affiliates, (iv) material breach by the Participant of any
non-competition, non-solicitation or confidentiality covenants, (v) commission
by the Participant of any act of gross negligence, corporate waste, disloyalty
or unfaithfulness to the Company which adversely affects the business of the
Company or its Subsidiaries or


2

--------------------------------------------------------------------------------




Affiliates, or (vi) any other act or course of conduct by the Participant which
will demonstrably have a material adverse effect on the Company, a Subsidiary or
Affiliate’s business; and
iv.
“Good Reason” shall mean, without the Participant’s consent, (i) a substantial
diminution in the Participant’s position or duties, material adverse change in
reporting lines, or assignment of duties materially inconsistent with his
position or (ii) any reduction in the Participant’s base salary and/or material
reduction in employee benefits in the aggregate provided to the Participant
(excluding any general salary reduction or reduction in employee benefits
similarly affecting substantially all other senior executives of the Company as
a result of a material adverse change in the Company’s prospects or business),
in each case which is not cured within thirty (30) days following the Company’s
receipt of written notice from the Participant describing the event constituting
Good Reason.

v.
“Disability” shall mean, with respect to the Participant, a medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months which: (i) renders the Participant unable to engage in substantial
gainful activity or (ii) results in the Participant receiving income replacement
benefits for at least three months under an accident and health plan sponsored
by the Participant’s employer.

5.    Exercise of Option.
a.
Period of Exercise. Subject to the provisions of the Plan and this Agreement,
the Participant (or his or her successor, as appropriate) may exercise all or
any part of the Vested Portion of the Option at any time prior to the earliest
to occur of:

i.
the tenth anniversary of the Grant Date;

ii.
the first anniversary of the Participant’s termination of Employment due to
death or Disability;

iii.
thirty (30) days following the date of the Participant’s termination of
Employment by the Participant without Good Reason (other than Retirement) or by
the Company or its Affiliates for Cause; and

iv.
ninety (90) days following the date of the Participant’s termination of
Employment for reasons other than Retirement or the reasons described in Section
5(a)(ii) and 5(a)(iii) above.


3

--------------------------------------------------------------------------------




b.    Method of Exercise.
i.
Subject to Section 5(a), the Vested Portion of the Option may be exercised by
delivering written notice of intent to so exercise to the Company at its
principal office; provided that, the Option may be exercised with respect to
whole Shares only. Such notice shall specify the number of Shares for which the
Option is being exercised and shall be accompanied by full payment of the Option
Price. Payment of the Option Price may be made at the election of the
Participant: (w) in cash or its equivalent (e.g., by check); (x) to the extent
permitted by the Committee, in Shares having a Fair Market Value as of the
payment date equal to the aggregate Option Price for the Shares being purchased
and satisfying such other requirements imposed by the Committee, provided that
such Shares have been held by the Participant for more than six months (or such
other period as established from time to time by the Committee); (y) partially
in cash and, to the extent permitted by the Committee, partially in such Shares;
or (z) if there is a public market for the Shares on the payment date, subject
to such rules as may be established by the Committee, through the delivery of
irrevocable instructions to a broker to sell Shares obtained upon the exercise
of the Option and to deliver promptly to the Company an amount out of the
proceeds of such sale equal to the aggregate Option Price for the Shares being
purchased. No Participant shall have any rights to dividends or other rights of
a stockholder with respect to Shares subject to an Option until the Participant
has given written notice of exercise of the Option, paid the full Option Price
for such Shares and, if applicable, satisfied any other requirements imposed by
the Committee.

ii.
Notwithstanding any other provision of the Plan or this Agreement to the
contrary, the Option may not be exercised prior to the completion of any
registration or qualification of the Option or the Shares under applicable state
and federal securities or other laws, or under any ruling or regulation of any
governmental body or national securities exchange that the Committee determines,
in its sole discretion, to be necessary or advisable.

iii.
Upon the Committee’s determination that the Option has been validly exercised as
to any of the Shares, the Company shall issue certificates in the Participant’s
name for such Shares. However, the Company shall not be liable to any person or
entity for damages relating to any delays in issuing the certificates, any loss
of the certificates or any mistakes or errors in the issuance of the
certificates or in the certificates themselves.

iv.
In the event of the Participant’s death, the Vested Portion of the Option shall
remain exercisable by the Participant’s successor to the extent set forth in
Section 5(a). No beneficiary, executor, administrator, heir


4

--------------------------------------------------------------------------------




or legatee of the Participant shall have greater rights than the Participant
under this Agreement or otherwise.
6.    Designation of Beneficiary. By properly executing and delivering a
Designation of Beneficiary Form to the Company, the Participant may designate an
individual or individuals as his or her beneficiary or beneficiaries with
respect to his or her interest under the Plan. If the Participant fails to
properly designate a beneficiary, his or her interests under this Agreement will
pass to the person or persons in the first of the following classes (who shall
be deemed a beneficiary or beneficiaries) in which there are any survivors: (i)
spouse at the time of death; (ii) issue, per stirpes; (iii) parents; and (iv)
the estate. Except as the Company may determine in its sole and exclusive
discretion, a properly completed Designation of Beneficiary Form shall be deemed
to revoke all prior designations upon its receipt and approval by the designated
representative.


7.     Non-Transferability of Option. The Option (and any portion thereof) may
not be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant other than by beneficiary designation pursuant to
this Agreement or the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable. No permitted transfer of the Option shall be
effective to bind the Company unless the Committee is furnished with written
notice thereof and a copy of such evidence as the Committee may deem necessary
or appropriate to establish the validity of the transfer and the acceptance by
the transferee or transferees of the terms and conditions of the Plan and this
Agreement. During the Participant’s lifetime, the Option is exercisable only by
the Participant.
8.    Non-Transferability of Shares; Legends. Upon the acquisition of any Shares
pursuant to the exercise of the Option, if the Shares have not been registered
under the Securities Act of 1933, as amended (the “Act”), they may not be sold,
transferred or otherwise disposed of unless a registration statement under the
Act with respect to the Shares has become effective or unless the Participant
establishes to the satisfaction of the Company that an exemption from such
registration is available. The Shares will bear a legend stating the substance
of such restrictions, as well as any other restrictions the Committee deems
necessary or appropriate. In addition, the Participant will make or enter into
such written representations, warranties and agreements as the Committee may
reasonably request in order to comply with applicable securities laws or this
Agreement.
9.    Plan Administration. The Plan is administered by the Committee, which has
sole and exclusive power and discretion to interpret, administer, implement and
construe the Plan and this Agreement. All elections, notices and correspondence
relating to the Plan should be directed to the Secretary at:


Chart Industries, Inc.
One Infinity Corporate Centre, Suite 300
Garfield Heights, OH 44125
Attn.: Secretary



5

--------------------------------------------------------------------------------




10.    Notices. Any notice relating to this Agreement intended for the
Participant will be sent to the address appearing in the personnel records of
the Company, its Affiliate or its Subsidiary. Either party may designate a
different address in writing to the other. Any notice shall be deemed effective
upon receipt by the addressee.
11.    Successors and Legal Representatives. This Agreement will bind and inure
to the benefit of the Company and the Participant and their respective heirs,
beneficiaries, executors, administrators, estates, successors, assigns and legal
representatives.


12.    Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company or any Affiliate shall have the right and is hereby
authorized to withhold, any applicable withholding taxes in respect of the
Option, its exercise or any payment or transfer under or with respect to the
Option and to take such other action as may be necessary in the opinion of the
Committee to satisfy all obligations for the payment of such withholding taxes.


13.    Integration. This Agreement, together with the Plan, constitutes the
entire agreement between the Participant and the Company with respect to the
subject matter hereof and may not be modified, amended, renewed or terminated,
nor may any term, condition or breach of any term or condition be waived, except
pursuant to the terms of the Plan or Section 21 below or by a writing signed by
the person or persons sought to be bound by such modification, amendment,
renewal, termination or waiver. Any waiver of any term, condition or breach
thereof will not be deemed a waiver of any other term or condition or of the
same term or condition for the future, or of any subsequent breach.


14.    Separability. In the event of the invalidity of any part or provision of
this Agreement, such invalidity will not affect the enforceability of any other
part or provision of this Agreement.


15.    Incapacity. If the Committee determines that the Participant is
incompetent by reason of physical or mental disability or a person incapable of
handling his or her property, the Committee may deal directly with, or direct
any issuance of Shares to, the guardian, legal representative or person having
the care and custody of the incompetent or incapable person. The Committee may
require proof of incompetence, incapacity or guardianship, as it may deem
appropriate before making any issuance. In the event of an issuance of Shares,
the Committee will have no obligation thereafter to monitor or follow the
application of the Shares issued. Issuances made pursuant to this paragraph
shall completely discharge the Company’s obligations under this Agreement.


16.    No Further Liability. The liability of the Company, its Affiliates, and
its Subsidiaries under this Agreement is limited to the obligations set forth
herein and no terms or provisions of this Agreement shall be construed to impose
any liability on the Company, its Affiliates, its Subsidiaries or the Committee
in favor of any person or entity with respect to any loss, cost, tax or expense
which the person or entity may incur in connection with or arising from any
transaction related to this Agreement.


17.    Section Headings. The section headings of this Agreement are for
convenience and reference only and are not intended to define, extend or limit
the contents of the sections.


18.    No Right to Continued Employment. Nothing in this Agreement will be
construed to confer upon the Participant the right to continue in the Employment
of the Company, its

6

--------------------------------------------------------------------------------




Subsidiaries or its Affiliates, or to be employed or serve in any particular
position therewith, or affect any right the Company, its Subsidiaries or its
Affiliates may have to terminate the Participant’s Employment or service with or
without cause.
19.    Governing Law. This Agreement will be governed by, construed and enforced
in accordance with the internal laws of the State of Delaware, without giving
effect to its principles of conflict of laws.


20.    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
were upon the same instrument.
21.    Amendment. The Committee may waive any conditions or rights under, amend
any terms of, or alter, suspend, discontinue, cancel or terminate this
Agreement, but no such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination shall materially adversely affect
the rights of the Participant hereunder without the consent of the Participant;
provided, however, that the Participant’s consent shall not be required to an
amendment that is deemed necessary or appropriate by the Company to ensure (a)
compliance with (or exemption from) Section 409A of the Code; (b) compliance
with the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or
any regulations promulgated thereunder (the “Dodd-Frank Act”); or (c) compliance
with the terms of any recoupment or “clawback” policy the Company adopts to
comply with the requirements of the Dodd-Frank Act or any regulations
promulgated thereunder (even if the terms of that policy are broader than the
requirements of the Dodd-Frank Act).


22.    Section 409A of the Code. It is intended that this Agreement and the
compensation and benefits hereunder meet the requirements for exemption from
Code Section 409A set forth in Treas. Reg. Section 1.409A-1(b)(5), as well as
any other such applicable exemption, and this Agreement shall be so interpreted
and administered. In addition to the general amendment rights of the Company
with respect to the Plan, the Company specifically retains the unilateral right
(but not the obligation) to make, prospectively or retroactively, any amendment
to this Agreement or any related document as it deems necessary or desirable to
more fully address issues in connection with exemption from (or compliance with)
Section 409A of the Code and other laws. In no event, however, shall this
section or any other provisions of this Agreement be construed to require the
Company to provide any gross‑up for the tax consequences of any provisions of,
or payments under, this Agreement. Except as may be provided in another
agreement to which the Company is bound, the Company and its Affiliates shall
have no responsibility for tax or legal consequences to the Participant (or the
Participant’s beneficiaries) resulting from the terms or operation of this
Agreement or the Plan.


23.    Adjustment of Number of Shares, Etc. Subject to Section 3.4 of the Plan,
if, after the Grant Date, the Committee determines that any dividend or other
distribution (whether in the form of cash, Shares, other securities or other
property), recapitalization, stock split, reverse stock split, reorganization,
redesignation, reclassification, merger, consolidation, liquidation, split-up,
reverse split, spin-off, combination, repurchase or exchange of Shares or other
securities of the Company, issuance of warrants or other rights to purchase
Shares or other securities of the Company or other similar corporate transaction
or event affects the Shares such that an adjustment is determined by the
Committee to be appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under this
Agreement, then the Committee may, in such manner as it deems equitable, adjust
any or all of (i) the number and type

7

--------------------------------------------------------------------------------




of Shares (or other securities or other property) subject to the Option and (ii)
the Option Price. Any such adjustment shall be final, binding and conclusive as
to the Participant. Any such adjustment may provide for the elimination of
fractional shares if the Committee shall so direct.




By Participant’s signature and the signature of the Company’s representative
below, or by Participant’s acceptance of this Award through the Company’s online
acceptance procedure, this Agreement shall be deemed to have been executed and
delivered by the parties hereto as of the Grant Date.


Participant                        Chart Industries, Inc.




By:                        




Print Name:                        Its: Vice President, Human Resources




Date:                            Date:                        





8